                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
PATRICK WERNER,
                                                                     ORDER
                            Plaintiff,
                                                                   19-cv-648-bbc
              v.

ROSE SNYDER-SPAAR, AARON SABEL,
CHRISTOPHER SUSA, JOHN DOE, JESSICA
VANDER BLOOMER and KEVIN CARR,

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Patrick Werner filed this proposed civil action under 42 U.S.C. § 1983

while he was incarcerated at the Oshkosh Correctional Institution, contending that

correctional officials were going to place him on a global positioning tracking system for life

after his release from prison, without due process and in violation of his constitutional rights.

On December 27, 2019, I dismissed plaintiff’s complaint for failure to state a federal claim

upon which relief may be granted because the United States Supreme Court and the Court

of Appeals for the Seventh Circuit have held that global positional monitoring does not

constitute punishment under the Fourth Amendment and does not give rise to a separate due

process requirement under the due process clause of the Fourteenth Amendment. Dkt. #18.

Before the court is plaintiff’s motion for reconsideration of that order, in which he asks the

court to consider other general requests for relief that he made with respect to his rules of

supervision, including computer and internet access restrictions and a requirement that he

disclose his internet identifiers. Dkt. #20. He asks that he be allowed to amend his



                                               1
complaint so that he can make these issues clear to the court.

       Plaintiff’s motion for reconsideration will be denied because he has failed to identify

any grounds for reconsideration of the dismissal. Plaintiff does not attach a proposed

amended complaint to his motion, and his vague allegations are not sufficient to qualify as

a supplement that would satisfy Rule 8 of the Federal Rules of Civil Procedure.



                                          ORDER

       IT IS ORDERED that plaintiff Patrick Werner’s motion for reconsideration, dkt.

#20, is DENIED.

       Entered this 2d day of April, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
